Case: 08-41220     Document: 00511258405          Page: 1    Date Filed: 10/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 8, 2010
                                     No. 08-41220
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee

v.

JOHN LANDRIO,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                            USDC No. 1:01-CR-217-ALL


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        John Landrio, federal prisoner # 09217-078, was convicted of one count of
possession of five or more grams of crack cocaine with intent to distribute and
was sentenced to serve 188 months in prison and a five-year term of supervised
release. This court is now presented with Landrio’s appeal from the district
court’s denial of his motion for reduction of sentence pursuant to 18 U.S.C.
§ 3582(c)(2). He argues that the denial was improper because he was not
sentenced as a career offender and because the district court gave no reasons for

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-41220    Document: 00511258405 Page: 2        Date Filed: 10/08/2010
                                 No. 08-41220

the denial. Alternatively, he contends that he did not qualify for sentencing as
a career offender.
      None of Landrio’s arguments suffice to show that the district court abused
its discretion in connection with its denial of his § 3582(c) motion. United States
v. Evans, 587 F.3d 667, 672 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010).
Insofar as Landrio contends that he was not sentenced as a career offender, our
review of the record and his arguments refutes this assertion.
      The district court was under no obligation to give reasons to support its
denial of the motion. United States v. Cooley, 590 F.3d 293, 298 (5th Cir. 2009).
Consequently, Landrio is not entitled to relief because the district court gave no
reasons for denying his motion. Finally, the instant § 3582 motion is not a
proper vehicle for Landrio’s argument that he does not qualify for sentencing as
a career offender. United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995).
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is GRANTED, and its alternate request for an
extension of time in which to file a brief is DENIED.




                                        2